UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT RE0PORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): February 23, 2012 NEW ENERGY SYSTEMS GROUP (Exact Name of Registrant as Specified in Charter) Nevada 001-34847 91-2132336 (State or Other Jurisdiction (Commission File Number) (IRS Employer of Incorporation) Identification No.) 116 West 23rd St., 5th FL New York, NY 10011 (Address of Principal Executive Offices) Registrant's telephone number, including area code: 917-573-0302 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01.Entry into a Material Definitive Agreement. On February 20, 2012, Shenzhen Anytone Technology Co., Ltd. (“Anytone”), a subsidiary of New Energy Systems Group (the “Company”), entered into a Product Development Agreement (“Agreement” ) with New Trent Inc (“New Trent”), a US based company that markets smart and tablet phone power banks worldwide. Under the Agreement, New Trent (i) authorizes Anytone as a certified manufacturer of New Trent’s power bank products, (ii) authorizes Anytone to design and manufacture new product bank products for New Trent and (iii) undertakes to sell products produced by Anytone in United States and United Kingdoms onthe termsas set forth in the following schedule. Model Order Date Price (USD) Quantity (SET) Amount (USD) 8800BD&IMP99D February to April 8800BD&IMP99D May to July 8800BD&IMP99D August to September 8800BD&IMP99D October to December M700 April to June M700 July to September M700 October to December Total New Trent will pay 50% of the payment when the placement order is confirmed by Anytone and the rest of the payment 45 days after the products are shipped by Anytone. In consideration, Anytone agrees (i) to enter into a Non-Disclosure Agreement with New Trent, (ii) not to sell New Trent’s products to any other market place sellers in United States or United Kingdoms and (iii) not to create or duplicate another design similar to New Trent’s design and sell to other companies. Pursuant to the Agreement, Anytone will purchase a product insurance to cover all the products shipped to New Trent. Additionally, Anytone will provide a 10-month product warrant, starting from the date New Trent received the shipment. New Trent will be responsible for customer support and making replacement. The Agreement can be terminated by written notice by either party. The foregoing description of the Agreement does not purport to be complete and is qualified in its entirety by reference to the full text of such agreement attached to this Form 8-K as Exhibit 10.1 and incorporated herein by reference. Item 8.01Other Events. On February 22, 2012, the Company announced that Shenzhen Anytone Technology Co., Ltd. ("Anytone"), a subsidiary of the Company, signed an agreement with New Trent Inc. (“New Trent”) to begin selling products in the US and UK.A copy of the press release is being filed as Exhibit 99.1 to this Form 8-K and is incorporated herein by reference in its entirety. Item 9.01 Financial Statements and Exhibits. (d)Exhibits. Product Development Agreement between Shenzhen Anytone Technology Co., Ltd. and New Trent Inc., dated February 20, 2012. Press release dated February 22, 2012, issued by New Energy Systems Group. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: February 23, 2012 NEW ENERGY SYSTEMS GROUP By: /s/ Weihe Yu Weihe Yu Chief Executive Officer 3
